Citation Nr: 1508803	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  07-36 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability
(TDIU) due to service-connected disabilities. 


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to September 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision  by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

This matter was previously before the Board in May 2009, July, 2013, and December 2014, at which time it was remanded for further development.  It is now returned to the Board.


FINDINGS OF FACT

The Veteran's service-connected disabilities do not make him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letters dated December 2006 and March 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the December 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).
TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2014).

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities.  The Veteran is service-connected for posttraumatic headache disorder, rated 50 percent; gastrointestinal disease, rated 30 percent; reactive airway disease, rated 30 percent; diabetes mellitus, rated 20 percent; left orchialgia, rated 0 percent; and erectile dysfunction, rated 0 percent.  The Veteran's combined rating for compensation is 80 percent as of November 20, 2006.  Therefore, the Veteran's disabilities satisfy the criteria of 38 C.F.R. § 4.16(a) (2014).  The remaining question is whether the Veteran's service-connected disabilities make him unable to secure or follow a substantially gainful occupation. 

The evidence of record shows that the Veteran is currently employed full-time.  Additionally, upon review of the evidence of record, which includes various VA examinations and VA treatment reports for the Veteran's service-connected disabilities, the VA examiners consistently note that the Veteran's service-connected disabilities do not make him unemployable for physical or sedentary employment.

On VA examination in December 2006, the Veteran reported that he was unemployed.  The examiner opined that the Veteran's activities of daily living were not affected by the service-connected disabilities.  Additionally, the examiner indicated that the Veteran was employable.  On VA examination in September 2010, the VA examination found that the Veteran's service-connected disabilities did not make him unemployable for physical or sedentary employment.  Then, a May 2013 examiner indicated that the Veteran was employed full-time as a clerk at the VA Medical Center.  Furthermore, an October 2014 VA Vocational Rehabilitation counseling report noted that the Veteran was employed at the VA Medical Center while attending school to complete a degree.

Here, the Board is sympathetic to the Veteran's claim.  The Board does not doubt that the Veteran's service-connected disabilities cause occupational impairment.  However, that impairment is compensated by the current schedular ratings for those disabilities.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Moreover, the Board finds that the greater weight of the probative evidence is against finding that the Veteran is unable to secure and follow a substantially gainful occupation solely by reason of service-connected disabilities.  The Veteran is presently employed as a clerk at a VA Medical Center and is pursuing a degree.  There is no evidence of record that shows that employment is less than substantially gainful.  The medical evidence of record indicates that he is able to be employed.  There is no medical or lay evidence that suggests otherwise.  Furthermore, the Veteran has not advanced any specific argument with respect to the claim.  The preponderance of the medical evidence shows that the Veteran's service-connected disabilities do not solely, or in combination, make him unable to secure or follow a substantially gainful occupation.  

Based upon the foregoing, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Accordingly, the claim for TDIU must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


